DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,034,087. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in combination teaches a 3D shaping apparatus with a butterfly valve, including a drive shaft, valve driver, and the elements to rotate the drive shaft as claimed.
For claim 1, the claim of U.S. Patent No. 11,034,087, teaches a three-dimensional shaping apparatus comprising: 
a nozzle having a discharge port, that is configured to discharge a shaping material from the discharge port; and
 a flow rate regulation mechanism that includes a butterfly valve, a drive shaft, and a valve driver, the butterfly valve being provided in a flow path upstream of the discharge port,
 the valve driver being configured to rotate the drive shaft, wherein the butterfly valve is rotated by the rotation of the drive shaft, when the butterfly valve is at a first position, the butterfly valve prevents the shaping material from being discharged from the discharge port, and when the butterfly valve is at a second position different from the first position, the shaping material is discharged from the discharge port via the butterfly valve (see claim 1).
As claim 2, the claim of U.S. Patent No. 11,034,087 further teaches a wherein the butterfly valve is a plate member rotatably disposed in the flow path, 
a first cross section area of a first part of the flow path and a second cross section area of a second part of the flow path along a plane perpendicular to a flow direction of the shaping material in the flow path are different from each other, and the first cross section area is larger than the second cross section area, and the plate member is disposed in the first part of the flow path (see claim 2).
As for claim 3, the claim of U.S. Patent No. 11,034,087 further teaches a suction member that is configured to suck the shaping material into a branched flow path connected to the flow path so that a negative pressure is generated in the flow path (see claim 3).
As for claim 4, the claim of U.S. Patent No. 11,034,087 further teaches
a shaping material production member that is configured to melt at least a part of a material to produce the shaping material, wherein the shaping material production member includes: a facing member that has a heater and a communication hole communicating with the nozzle; and a flat screw that faces the facing member, is rotated to send the material to the communication hole while melting at least a part of the material to produce the shaping material, and includes a groove supplying the shaping material to the communication hole, and at least a part of the material supplied between the flat screw and the facing member is melted due to rotation of the flat screw and heating by the heater, and the shaping material is produced (see claim 7).
As for claim 5-7, the claim of U.S. Patent No. 11,034,087 further teaches having a flat screw (as per claim 7); thus configuration of desired size wherein height of the flat screw in a direction along a rotation axis of the flat screw is smaller than a diameter of the flat screw would have been obvious; and furthermore, wherein the flat screw has a plurality of the grooves supplying the shaping material to the communication hole would have been obvious (see ref claim 7); wherein the groove has a first groove and a second groove located to a center of the flat screw than the first groove, the first groove communicate with the second groove, and a depth of the first groove greater than a depth of the second groove, would have been obvious in view of ref. application claim 7, for providing desired flow effect.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,981,332 B2 teaches a buffterfly valve in the suction nozzle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743